Citation Nr: 1732535	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  10-28 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a disorder manifested by loss of energy or fatigue, to include obstructive sleep apnea (OSA) (claimed as a post-surgery nose and throat condition), including as a manifestation of an undiagnosed illness.

2.  Entitlement to service connection for post-surgery nose and throat scars.

3.  Entitlement to service connection for a post-surgery cyst of the nose and throat, to include a right maxillary mucus retention cyst.

4.  Entitlement to service connection for a disorder manifested by excessive mucus in the upper and lower respiratory tracts, to include rhinitis and post-nasal drip, including as a manifesation of an undiagnosed illness.


REPRESENTATION

Appellant represented by:	American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to August 1977 and performed subsequent service with the State of New York National Guard, which included periods of federalized active duty from December 1990 to June 1991, and from March 6, 2000, to March 25, 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in March 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

In March 2011, the Veteran testified during a hearing before the undersigned Veterans Law Judge, by videoconference; a transcript of that hearing is of record.  

In November 2012 and December 2015, the Board remanded the issues on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.  The case is again before the Board for appellate review.

The record in this matter consists solely of electronic claims files and has been reviewed.  New and relevant documentary evidence has not been added to the record since the January 2017 Supplemental Statement of the Case (SSOC).


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia theater of operations during the Gulf War from January 1991 to May 1991.

2.  The evidence of record contains medical guidance explaining that the Veteran's symptom of loss of energy or fatigue is a sign or symptom that is characteristic of the currently diagnosed OSA. 

3.  The evidence of record is at least in relative equipoise as to whether the Veteran's OSA is etiologically related to service.

4.  Post surgery nose and throat scars are not indicated by the evidence of record.

5.  The weight of the evidence does not support a finding that the Veteran's diagnosed mucus cyst of the maxillary sinus are etiologically related to service.

6.  The weight of the evidence does not support a finding that the Veteran's diagnosed rhinitis and post nasal drip is etiologically related to service.

7.  A condition of the lungs or pathological mucus in the lungs is not indicated by the evidence of record.


CONCLUSIONS OF LAW

1.  With the resolution of reasonable doubt in favor of the Veteran, the criteria for the establishing service connection for obstructive sleep apnea (claimed as excessive loss of energy or fatigue and a post-surgery nose and throat condition) have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for establishing service connection for post-surgery scars of the nose and throat have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  The criteria for establishing service connection for a post-surgery cyst of the nose and throat, to include a right maxillary mucus retention cyst, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

4. The criteria for establishing service connection for excessive mucus in the upper and lower respiratory tracts, to include rhinitis and post-nasal drip, including as a manifestation of an undiagnosed illness, are not met.  38 U.S.C.A.  §§ 1110, 1131, 1117, 1118 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
	
Specifically, the Board finds that VA has satisfied its duty to notify under the Veterans Claims Assistance Act (VCAA) by way of an October 2009 letter which was sent prior to the initial unfavorable decision.  Such letter advised the Veteran of the evidence and information necessary to substantiate his claim.  Furthermore, the Veteran was informed of his and VA's respective responsibilities in obtaining such evidence and information.  

VA has obtained service treatment records, VA examinations,  and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issue decided below have been obtained and associated with the Veteran's electronic claims file, and the Veteran has not contended otherwise. 

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2015).

In Allen v. Nicholson, 21 Vet. App. 54 (2007), the U.S. Court of Appeals for Veterans Claims (Court) noted that the Army National Guard is only a reserve component "while in the service of the United States." 10 U.S.C.A. § 10106. Section 12401 of title 10, U.S. Code, provides that "members of the Army National Guard of the United States and the Air National Guard of the United States are not in active Federal service except when ordered thereto under law." 10 U.S.C.A. § 12401.  Thus, a member of the National Guard holds a status as a member of the federal military or the state militia, but never both at once.  See Perpich v. Department of Defense, 496 U.S. 334 (1990) ( "[National Guard members] now must keep three hats in their closets--a civilian hat, a state militia hat, and an army hat--only one of which is worn at any particular time."). In Perpich, the United States Supreme Court discussed the dual scheme of the state and federal National Guard systems:

Since 1933 all persons who have enlisted in a state National Guard unit have simultaneously enlisted in the National Guard of the United States.  In the latter capacity they become a part of the Enlisted Reserve Corps of the Army, but unless and until ordered to active duty in the Army, they retain their status as members of a separate state Guard unit. Id. at 345.

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) interpreted Perpich to stand for the proposition that "members of the National Guard only serve the Federal military when they are formally called into the military service of the United States [and that at] all other times, National Guard members serve solely as members of the State militia under the command of a state governor."  Clark v. United States, 322 F.3d 1358, 1366 (Fed. Cir. 2003).  Pursuant to 38 C.F.R. § 3.6(c)(3), Federal active duty for training includes full-time duty performed by members of the National Guard of any State, under 32 U.S.C. §§ 316, 502, 503, 504, or 505. 38 C.F.R. § 3.6(c)(3).  However, for that full-time duty to be considered Federal active duty for training, "it must be ordered by the Secretary of respective service department (here, the Army)."  See 32 U.S.C. §§ 316, 502, 503, 504, 505.

However, the Veteran did have one period of Federal military service, when formally called into the military service of the United States, from January 1991 to June 1991 - in support of Operation Desert Storm.  Because the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War (January 1991 to May 1991), service connection may also be established under 38 C.F.R. § 3.317.  Service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Unlike service connection on a direct basis, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 do not require competent medical nexus of a link between the qualifying chronic disability and military service.  Service connection is presumed unless there is affirmative evidence to the contrary.  See 38 C.F.R. § 3.317(c); Gutierrez v. Principi, 19 Vet. App. 1 (2004).

Persian Gulf Veteran means a veteran who, during the Persian Gulf War, served on active military, naval, or air service in the Southwest Asia theater of operations, which includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317 (d).

For purposes of § 3.317, qualifying chronic disabilities include: (1) an undiagnosed illness; and (2) a medically unexplained chronic multi-symptom illness such as (but not limited to) chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders.  38 C.F.R. § 3.317(a)(2).

An undiagnosed illness is defined as a condition that by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Further, lay persons are competent to report objective signs of illness.  Gutierrez, 19 Vet. App. at 8-9.

A medically unexplained chronic multi-symptom illness is one defined by a cluster of signs or symptoms, and specifically includes-but, importantly, is not limited to-chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders.  A medically unexplained chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2).

Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, the following:  (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of 38 C.F.R. § 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Lastly, compensation shall not be paid under § 3.317 if there is affirmative evidence that an illness was not incurred during active military service in the Southwest Asia theater of operations during the Persian Gulf War; if there is affirmative evidence that an otherwise qualifying illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).  

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

Service Connection Claims

The Veteran's claims include service connection for: a nose and throat condition, post-surgery, to include OSA, and loss of energy, to include as due to poor pulmonary function, claimed as a manifestation of an undiagnosed illness.; post-surgery nose and throat scars; post-surgery cysts of the nose and throat; and excessive mucus in the lungs, to include post-nasal drip and rhinitis, claimed as a manifestation of an undiagnosed illness; 

During his March 2011 Board hearing, the Veteran claimed that his problems initially started while stationed in Southwest Asia (January 1991 to May 1991), due to exposure to environmental toxins, such as oil fires, fumes, smoke, sand, and dust.  He claimed that his exposure made his respiratory system vulnerable to the later adverse reaction to an anthrax vaccination.  After the adverse reaction, he claimed that he could not swallow or breathe normally, and subsequently developed respiratory problems.   


Periods of Service

The Veteran served on federal active duty with the Navy (from August 1973 to August 1977) and subsequently served with the National Guard service (from February 1986 to February 2003).  

As explained above, members of the National Guard only serve the Federal military when they are formally called into the military service of the United States [and that at] all other times, National Guard members serve solely as members of the State militia under the command of a state governor."  Clark, 322 F.3d at 1366.  Per 38 C.F.R. § 3.6(c)(3), federal active duty for training includes full-time duty performed by members of the National Guard of any State, under 32 U.S.C. §§ 316, 502, 503, 504, or 505. 38 C.F.R. § 3.6(c)(3).  However, for that full-time duty to be considered Federal active duty for training, "it must be ordered by the Secretary of respective service department (here, the Army)."  See 32 U.S.C. §§ 316, 502, 503, 504, 505.

During the March 2011 Board hearing, the Veteran contended that his current disorders developed from his exposure to oil fires, fumes, smoke and other environmental hazards during his time in Southwest Asia (January 1991 to May 1991) and/or from a reaction from anthrax shots (in January and February 2000).  

The Veteran's Vaccine Administration Record documents that he received anthrax vaccines on January 30 and February 13th and 26th in the year 2000.  Per the Veteran's Defense Finance and Accounting Service (DFAS) records for 2000, on the dates that the Veteran received those vaccines, he was not on active duty, but had received pay for his National Guard service.  The record is thus unclear as to whether the Veteran was on ACDUTRA or INACDUTRA on those dates; however, regardless of whether the Veteran was on ACDUTRA or INACDUTRA, there is no indication in that record that such service could be considered to have been federal service ordered by the Secretary of the Air Force.  The year 2000 DFAS pay record clearly documents that the Veteran's duty on the pertinent dates only involved performing drills.  Furthermore, the Veteran's March 2000 Line of Duty Determination noted that the Veteran's duty status had been 32 U.S.C.A. § 502 - "Required drills and field exercises."  Generally, such service claimed ACDUTRA or INACDUTRA does not qualify the Veteran for VA compensation benefits.  See 32 U.S.C. §§ 316, 502, 503, 504, 505; see also Clark, 322 F.3d at 1366.  

However, a January 2000 pre-deployment record and an August 2000 post-deployment record documents that the Veteran had been sent to Saudi Arabia, from March 6, 2000 to March 25, 2000.  The year 2000 DFAS pay record clearly documents that the Veteran's duty during those dates was active duty.  Given such evidence, the Board finds that the Veteran likely had federalized duty during his time in Saudi Arabia.  Furthermore, to give the Veteran the benefit of the doubt in consideration of such duty, the anthrax shot was likely provided due to such federalized duty.  As such, the Board will consider the anthrax vaccination to have been provided in pursuit of such federalized service.

Factual Background

Prior to the December 1990 to June 1991 period of active duty federal service, the Veteran served with the U.S. Navy from August 1973 to August 1977.  Shortly after the Veteran began service, an August 1973 service treatment record documented that the Navy recruit had been referred for evaluation of heart murmur.  The Veteran had reported a history of feeling well, until approximately 1 year previously, when he became aware of symptoms such as exertional chest tightness and shortness of breath following fairly marked physical exertion.  He denied paroxysmal nocturnal dyspnea.  The August 1977 separation examiner did not find any abnormalities of the head, face, neck, nose, sinuses, mouth, or throat, or lung and chest.

The Veteran's National Guard service treatment records, documented numerous reports and findings as to the Veteran's respiratory system.  He had federalized service from December 1990 to June 1991 and from March 6, 2000 to March 25, 2000. 

In his May 1984 report of medical history, for enlistment into the National Guard, the Veteran denied being short of breath and the examiner did not note any abnormalities.  He made similar denials in subsequent reports of medical history, and negative findings by the examiners.  (June 1988, April 1992, June 1997 (examination only) and June 2002).

Pulmonary Function studies documented FEV1/FVC of 89% (February 1985), 89% (November 1986), 90% (January 1987), 84.8% (June 1988).

In April 1990, a service provider found that the Veteran's lungs sounded clear and the Veteran had no difficulty breathing.

A January 1992 Central New York Cardiology, P.C. record documented that the Veteran had been able to perform a treadmill stress test and had good exercise tolerance.

In a May 1995 Annual Medical Certificate, the Veteran denied having any medical or dental problems.

In Hearing Conservation Examinations, the Veteran repeatedly denied having sinus or allergy problems.  (July 1990, August 1995, June 1997, June 1988, July 1999, March 2002).

In Medical Evaluation Questionnaires, the Veteran denied having trouble breathing, lung disease, asthma, allergies (February 1996, December 1998).  

Per the Vaccine Administration Record, the Veteran received anthrax injections on January 30, 2000; February 13, 2000; and February 26, 2000.  A February 2000 VA treatment record documents that following the Veteran's third anthrax shot, his left bicep area reddened,  and he had difficulty breathing.  The examiner found that the Veteran should be considered allergic to anthrax and not receive additional injections.  The examiner also continued the Veteran on Benadryl and put him on a prednisone taper.  

A May 2000 line of duty determination found that the Veteran was allergic to anthrax and would not receive additional shots.  
In a May 2000 post-deployment record, the Veteran denied having any unresolved medical or dental problem that developed during deployment.  The Veteran denied having any exposure concerns.  The examiner found that no referral was necessary for additional medical evaluation.

The first treatment record as to possible OSA was a July 2000 sleep consultation, from the Mohawk Valley Sleep Disorders Center.  An August 2000 sleep study from that same facility diagnosed the Veteran with moderate obstructive sleep apnea syndrome.  The examiner found no edema of the extremities and did not report swelling of the throat, despite exam of it.  The September 2002 examiner from the same facility made identical findings.

In later, more specific, in-service Medical Evaluation Questionnaires, the Veteran denied asbestosis, asthma, chronic bronchitis, emphysema, pneumonia, silicosis, and any other lung problems he knew about.  He also specifically denied pulmonary or lung illness, including shortness of breath and coughing in multiple scenarios.  He further denied wheezing, chest pain with deep breath, and "[a]ny other symptoms that you think may be related to lung problems." (August 2000, September 2000, October 2001, March 2002, August 2002).  In a May 2002 Dental Patient Medical History, he denied having shortness of breath.

In September 2002, the Veteran returned to Mohawk Valley Sleep Disorders center.  The provider noted that the Veteran had last been seen in November 2000, having deferred treatment by nasal CPAP, oral appliance, and surgery.  The Veteran reported progressive snoring and apneic events, and daytime sleepiness.  The provider found that the Veteran had a crowded pharynx, somewhat boggy nasal passages, and clear lungs.  

In October 2002, the Veteran was found to be medically disqualified for worldwide duty due to history of moderate OSA.  

Following the Veteran's February 2003 separation from service, in an October 26, 2003 record, Dr. F. Chahfe reported that he had started seeing the Veteran in May 2002 (while in Reserve service), and performed surgery on his septum and an uvulopalatopharyngoplasty (UPPP).  Following review of systems, including respiratory, the examiner found all systems normal, besides the ears, nose, and throat area.  Examination of the nasopharyngeal was negative; respiratory and chest were normal.  Dr. Chahfe found that the Veteran had OSA, a deviated nasal septum, ulceration of the septum, and hypertrophic rhinitis.    

In October 2003, Dr. Chahfe diagnosed the Veteran with a nasal obstruction and post-surgery diagnosed an excision of the nasal septum and UPPP.   He found pharyngeal mucosa with marked lymphoid hyperplasia and multiple deep ""CRYPTS' WITH COLONIES OF ACTINOMYCES."  

In June 2009, a Slocum-Dickson Medical Group record documented that the Veteran complained of fatigue/snoring, and daytime somnolence.  The Veteran denied nasal congestion and postnasal drip.  He denied cough, dyspnea, excessive sputum, and wheezing.  The examiner reported a normal nasal examination, with no congestion or sinus tenderness, pharynx without inflammation.  The respirator showed no scars or masses, there was equal air expansion, no accessory muscle use, air entry was adequate, no dullness, clear to auscultation, no rales, no rhonchi, no evidence of consolidation, no wheezes, congestion without cough.  A June 2010 record from the facility documented similar findings.

The Veteran filed the current claims in September 2009.

In February 2010, the Veteran underwent VA examination.  The VA examiner noted that the Veteran reported that he felt tired all of the time since service, due to his sleep apnea, which was aggravated by shift work and recent divorce.  The examiner diagnosed him with daytime hypersomnolence secondary to OSA, with admitted poor compliance in use of prescribed CPAP machine.  The examiner also diagnosed malaise secondary to situational depression status post recent divorce.  Loss of energy was related to poor pulmonary function.  The examiner found that the Veteran did not meet at least 6 or 10 diagnostic criteria for chronic fatigue syndrome.  

The February 2010 VA examiner also provided an exam of the nose, sinus, larynx, and pharynx.  As to the Veteran's claimed nose and throat scars and cysts, post-surgery, the Veteran reported undergoing a UPPP to reduce OSA after returning from his first deployment to the Persian Gulf, and that he had scarring and hypertrophic tissue that required revision surgery to reduce the amount.  The Veteran also reported exposure to burning refuse and smoke from the Kuwait oil field fires that caused him to have black mucus at that time; he could not articulate any specific residuals.  However, he attributed his current poor health to that exposure and to his anthrax vaccines.

As to the claim of excessive mucus to the lungs, the Veteran reported to the February 2010 VA examiner that he had constant post nasal drip that resulted in his constantly needing to clear his throat, but that the condition lessened with taking water pills.  

On physical exam, the February 2010 VA examiner found excess nasal mucus, but no sinus symptoms, breathing difficulty, or speech impairment.  There was no nasal obstruction, to include no nasal polyps, septal deviation, permanent hypertrophy of turbinates from bacterial rhinitis, rhinoscleroma, Wegner's granulomatosis or granulomatous infection.  There was also no tissue loss, scarring, or deformity of the nose.

The February 2010 VA examiner found testing to show a mucous cyst in the floor of the right maxillary sinus, otherwise the paranasal sinuses were normal.  

The February 2010 VA examiner diagnosed the Veteran with residuals of UPPP, with revision of uncertain significance.  

The February 2010 VA examiner noted that the Veteran reported taking a diuretic to overcome the fullness sensation in his throat, but that such use indicated that any attendant symptoms are not related to any scars or residuals of surgery, but more likely to rebound edema from diuretic abuse.

As to the claimed nasal condition, the February 2010 VA examiner diagnosed the Veteran with post nasal drip with secondary to excess mucus production evidenced by mucosal cyst in sinus.  

In an evaluation of miscellaneous respiratory diseases, the February 2010 VA examiner noted that the Veteran reported water retention due to anthrax injection - his upper arms and neck had become significantly edematous.  Also, though the arm swelling had resolved, the Veteran felt a sense of continued tightness in his throat, which he claimed his ENT told him was due to cysts in the submandibular region.  The examiner found that the Veteran's lungs were clear and there was no active disease.  Chest x-rays showed that lung fields were clear and there was normal pleura and mediastinum.

On pulmonary function testing, the February 2010 VA examiner found that the Veteran gave a poor and variable effort; the test could not be relied upon for diagnostic purposes.  

The February 2010 VA examiner provided an exam regarding the Veteran's claim for nose and throat scars post-surgery.  The examiner was unable to visualize any scar residuals of oral surgery.  No skin breakdown over scar and no reports of pain were noted.  The examiner diagnosed the Veteran with post-operative changes to the soft palate, or pharynx and tongue of uncertain significance.  Regarding the Veteran's claims that the sensation of fullness he senses in his throat disappears when he takes over the counter water pills (diuretic), the examiner opined that any attendant symptoms are not related to any scars or residuals of surgery, but more likely to rebound edema from diuretic abuse.

In August 2013, the Veteran underwent another VA examination.  On the sinusitis, rhinitis and other conditions of the nose, throat, larynx, and pharynx examination, the examiner diagnosed the Veteran with post nasal drip, which started in 2003, per the Veteran and for which his provider had prescribed Zyrtec as needed.  The Veteran also received a diagnosis of rhinitis.  

On examination, the August 2013 VA examiner found no current evidence for sinusitis, sinus tenderness, nasal drainage or excess mucus, nasal inflammation or swelling, nasal or throat scarring evident on routine exam, nasal cyst, or throat swelling.  The examiner added that postnasal drip is not a long term complication of anthrax vaccination, and not a complication of UPPP surgery.  Postnasal drip manifesting in the past 3-4 years would not be related to military service that occurred so much earlier. The examiner added that postnasal drip is an extremely common symptom in the general population and the fact that the Veteran's PCP has recommended Zyrtec for his postnasal drip suggests the etiology to be allergies, current irritants and current environmental factors.

As to the respiratory conditions evaluation, the August 2013 VA examiner diagnosed the Veteran with OSA.  The examiner noted that a 2010 Chest X-ray showed clear lungs and no active disease.  The examiner found that the Veteran was unable to reliably perform PFT testing, and that previously he had been found to give poor and variable effort.  The examiner did note, however, that on examination, the Veteran was breathing normally, with no audible stridor or wheezing, cough, abnormal clearing of throat, or evidence of excess secretions or mucus.  Additionally, the examiner found that the lungs were clear and had symmetrical breath sounds, no rales, rhonchi, or wheezes.  There was no peripheral edema or cyanosis. 

The August 2013 VA examiner noted that the Veteran was not currently under the care of a pulmonologist and no treatment records showed a respiratory breathing condition other than OSA. The Veteran reported having some shortness of breath with exertion lifting heavy loads upstairs and had had a recent cardiology evaluation including stress echo. The Veteran stated that his private medical provider recommended that he would feel better if he lost 40-50 pounds.  The examiner noted significant weight gain from 170.5 pounds in 2000 to 206 pounds in 2010.  The examiner found no current evidence of a respiratory condition causing breathing difficulty other than OSA. 

While the Veteran reported subjective dyspnea with carrying heavy loads, the examiner noted that such subjective symptom had not been related by his treating healthcare providers to a lung condition but to his weight gain.  The examiner noted that the Veteran denied recommendation for cardiac catheter or cardiac intervention.

The August 2013 VA examiner found no evidence of a respiratory condition due to an undiagnosed illness or related to military service time listed as 1990 to 1991.  There was no current evidence of excessive lung mucus, or any on-going disability related to anthrax vaccination.  While the examiner noted acute reaction of arm swelling reported at time of anthrax vaccination, he determined that such reaction was now fully resolved. There was no on-going or current swelling. 

The August 2013 VA examiner opined that in the absence of a current lung condition, there was no relationship for a lung condition that can be made to military service (while OSA would be addressed separately).  The examiner found that the Veteran's breathing impairment was related to OSA, which was not caused by anthrax vaccination.  Rather, he indicated that OSA was caused by anatomical and physiological features of the airway associated with inherited factors and weight.  In the OSA evaluation, the August 2013 VA examiner noted a diagnosis of OSA, from 2000, with symptoms of daytime fatigue.  

As to the Veteran's sleep apnea evaluation, the August 2013 VA examiner noted a diagnosis of OSA in 2000.  The Veteran reported that he was not using his CPAP machine regularly as medically recommended.  Given that he was not using his own CPAP machine or mask, the examiner noted that the Veteran's OSA is not being properly treated at present.  Thus, at this time, the examiner noted that fatigue or loss of energy would be considered to be related to not having his OSA treated appropriately.  The examiner added that serious and life threatening complications of not having his OSA treated appropriately by medical professionals were reviewed with the Veteran who understood.  The examiner concluded that the Veteran's impairment in breathing is related to OSA. She added that OSA is related to anatomical and physiological features of the airway associated with inherited factors and weight.  The examiner noted that there is no evidence that OSA was incurred during the Veteran's military service, noting the period from 1990 to 1991.  She added that symptoms of snoring can exist with and without OSA, noting that the sleep consultation from 2000 notes that both of the Veteran's mother and father snore.

Regarding the Veteran's claim for nose and throat scars post-surgery, the August 2013 VA examiner found no external or visible scars for this template.  Additionally, the examiner noted that the Veteran had UPPP surgery with revision, but there were no visible external scars related to the surgery and no visible nasal or oropharyngeal scars. 

The August 2013 VA examiner reported that there was no current evidence of excessive lung mucus.  There was also no evidence of any on-going disability related to anthrax vaccination.  The examiner opined that the Veteran's current breathing impairment was related to OSA.  She also opined that there was no evidence for an undiagnosed illness or a primary lung condition.  The examiner added that cysts in the nose, a primary lung condition, and lung mucus associated with a primary lung condition are not confirmed at this time.  She concluded that the nasal mucus at this time is associated with the postnasal drip and not a primary lung condition.

In January 2017, an addendum opinion to the August 2013 VA examination was provided by the VA regarding the Veteran's claimed nose and throat conditions.  The VA examiner provided diagnoses of postnasal drip and rhinitis associated with excess mucus in the upper airway.  The examiner added that it is important to understand the difference between the upper respiratory tract which includes the nose and throat versus the lower respiratory tract which is below the vocal cords.  The diagnoses of postnasal drip and rhinitis are associated with excess mucus in the upper airway, not in the lungs.  These upper airway conditions are not associated with excess mucus in the lungs. The examiner added that that there is no evidence of a condition of the lungs or pathological mucus in the lungs.  Additionally, the examiner added that the anthrax vaccination does not cause long term and/or late rhinitis with postnasal drip.  She reasoned that there is a long gap between the Veteran's military records (reported as December 1990- June 1991 and March 2000) and the later development of rhinitis with postnasal drip reportedly in 2003.  Also, the examiner opined that based on the time frame and history, rhinitis with postnasal drip is not a complication of his UPPP surgery or revision.  The Veteran's PCP provider reportedly treated the Veteran's rhinitis and postnasal drip with Zyrtec, an allergy medicine, which indicates the presumed etiology to be allergies to the current (not remote) environmental conditions.  The examiner added that there is no evidence that the Veteran's postnasal drip had its onset in military service or is in any way related to his military service, to include exposure to burning refuse in the Gulf War.  Much later onset of rhinitis with postnasal drip is not medically consistent with this being a response to burning refuse in the Gulf War which would manifest acutely and not remotely as a late, long-term response.  The examiner also noted that rhinitis with postnasal drip is not a medically unexplained chronic multisymptom illness.  It is a diagnosable condition with etiology.  She added that the rhinitis and postnasal drip go together and is a common condition widespread in the general population.  

Regarding the Veteran's OSA, the January 2017 VA examiner noted that the Veteran was diagnosed with OSA in August 2000.  Based on the proximity of the diagnosis to service, the examiner opined that the Veteran's OSA should be considered as related to service.  She added that OSA is not an undiagnosed illness; it is diagnosable and has etiology related to anatomical and physiological features of the airways causing obstruction.  The examiner added that the rhinitis with postnasal drip is a separate disorder not caused by OSA and not caused by UPPP surgery with revision.

Regarding the Veteran's claim for post-surgery cysts of the nose and throat, the January 2017 VA addendum opinion noted that the available medical evidence only shows a mucus cyst in the floor of the right maxillary sinus.  No nasal cysts were confirmed.  Mucus cyst of the maxillary sinus is considered an incidental finding that is self-limited and not associated with disability.  The examiner added that as an incidental finding on a 2010 x-ray, it is not caused by the Veteran's remote surgery or his service.  The January 2017 VA examiner added that the maxillary sinus cyst is an incidental finding without disability.  It is not an uncommon finding in the general population.  It is generally asymptomatic, self-limited, and does not require treatment.  Mucus retention cysts must be distinguished from carcinoma; it is diagnosable and thought to relate to allergies and/or past infections; it is not an undiagnosed illness or a chronic multi-symptom illness.  The examiner added that there is no evidence of a causal relationship to connect the cyst to his much earlier surgeries.  She also noted that there is no medical-scientific evidence that OSA causes the development of such cysts or that there is a causal relationship between the anthrax vaccination and such cysts.  

In regards to the Veteran's claimed post-surgery nose and throat scars, the January 2017 addendum opinion provides that after all surgeries, there will be scars to heal.  Reportedly, the Veteran required a revision after his initial surgery, but there was no evidence on the most recent exam that there was a residual disability related to post-surgical scars.

The January 2017 addendum opinion also provided that the Veteran's symptoms including a loss of energy are considered to be a symptom of OSA unless proven otherwise.  There is no evidence provided of a separate disorder of loss of energy.  The examiner provided that given the absence of any new treatment records showing proper use of a CPAP machine with individual titration, the fatigue and/or loss of energy would be considered to be related to inadequately treated OSA.  She added that it would be expected that sleepiness and fatigue related to OSA would be effectively eradicated by the proper use of a CPAP machine.

Analysis

A. Obstructive Sleep Apnea (OSA)

Considering the Veteran's claim based on the Gulf War presumption of service connection, the Veteran contends that ever since he got out of service, he has been tired all of the time, which he asserts is a manifestation of an undiagnosed illness.

The Veteran's service treatment records are consistently negative as to complaints of, or treatment for, symptoms associated with loss of energy or poor pulmonary function.

In February 2010 a VA examiner diagnosed the Veteran with daytime hypersomnolence secondary to OSA, with admitted poor compliance in use of prescribed CPAP machine.  The February 2010 VA examiner also diagnosed the Veteran with malaise secondary to situational depression due to his recent divorce.  In August 2013, a VA examiner opined that the Veteran's fatigue or loss of energy would be considered to be related to not having his OSA treated appropriately.  The January 2017 addendum opinion also stated that given the absence of any new treatment records showing proper use of a CPAP machine with titration, the fatigue and/or loss of energy would be considered to be related to the inadequately treated OSA.

In sum, the evidence before the Board contains medical guidance explaining that the sign or symptom described by the Veteran as loss of energy or fatigue is, as shown by examination, attributed to the known clinical diagnosis of OSA.  Thus, the Gulf War presumption of service connection under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 does not apply.

As the Veteran's symptoms of loss of energy or fatigue have beem attributed to the clinical diagnosis of OSA, the Board consideration now turns to the question of whether service connection for OSA is warranted on a direct basis.

Upon review of the evidence, and as will be discussed below, the Board determines that the record evidence is at least in relative equipoise as to whether the Veteran's OSA (claimed as loss of energy or fatigue, and a post-surgery nose and throat condition) is of service orign.

Here, the record evidence shows that the Veteran was diagnosed with OSA in August 2000.  Although the August 2013 VA examiner provided a negative nexus opinion regarding the Veteran's diagnosed OSA and his time in service, the opinion did not take into account the Veteran's most recent time in service in the year 2000.  The January 2017 addendum opinion concluded that the Veteran's OSA is related to his service.  The examiner's opinion was based on the Veteran's diagnosis of OSA in close proximity to his separation from service in March 2000.

The January 2017 VA addendum opinion containing a medical diagnosis and a positive nexus opinion regarding the Veteran's OSA satisfy the requirements in establishing service connection here.  In view of that and with the resolution of reasonable doubt in favor of the Veteran, service connection for OAS (claimed as loss of energy or fatigue, and a post-surgery nose and throat condition) is warranted.


B. Post-surgery nose and throat scars

Upon review of the foregoing evidence, the Board concludes that the Veteran is not entitled to service connection for post-surgery nose and throat scars.

The Veteran claims that he has scarring in the area where the tissue was taken in his UPPP surgery.  However, in both the February 2010 and August 2013 VA examinations, the examiners were not able to find any scars on the Veteran's head, face, or neck.  

The weight of the evidence is against a finding of any presently existing post-surgery nose and throat scars; as such an essential element of the claim has not been established.  The evidence is against the claim.  Reasonable doubt does not arise and the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C. Post-surgery cyst of the nose and throat

Upon review of the foregoing evidence, the Board concludes that the Veteran is not entitled to service connection for post-surgery cysts of the nose and throat.

The Veteran claims that he has developed cysts as the result of his UPPP surgery.

As an initial matter, the Board notes that the Veteran has been diagnosed with a right maxillary mucus retention cyst.  As such, the Board finds that the current disability element is established.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Thus, the issue turns upon whether there is evidence of an in-service event, injury, or disease; and if so, whether there is evidence of a nexus between the claimed in-service event, injury, or disease and the Veteran's right maxillary mucus retention cyst.

The Veteran's claim for service connection includes his own assertion that his current right maxillary mucus retention cyst is related to his military service.  The Board does not doubt the sincerity of the Veteran's beliefs, but his opinion that his current disability is causally related to active service is not competent evidence required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Rather, medical evidence on this point is required.

The Board finds the most recent January 2017 VA addendum opinion to be highly probative.  The examiner thoroughly reviewed the Veteran's records and lay testimony.  The VA examiner concluded that the mucus retention cyst is an incidental finding and thought to relate to allergies and/or past infections.  The examiner provided a negative nexus opinion regarding a causal relationship between the cyst and his much earlier surgeries, his anthrax vaccinations, and his OSA. 

The above-mentioned opinion has been consistent with the Veteran's record.  The Veteran has not submitted any competent medical opinion evidence that is contrary to the VA examiners' conclusions.

While the Board is sympathetic to the Veteran's claim, taking into account all of the relevant evidence of record, the preponderance of the evidence is against a finding of an etiological relationship between the Veteran's right maxillary mucus retention cyst, and any event, injury, or disease of service orgin, to include his UPPP surgery, his anthrax vaccinations, or his OSA.  Accordingly, the Board finds that the claim of entitlement to service connection for a post-surgery cyst of the nose and throat, to include a right maxillary mucus retention cyst, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. §5107(b); 38 C.F.R. §3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

D. Excessive mucus in the upper and lower respiratory tracts, to include post-nasal drip and rhinitis

Upon review of the foregoing evidence, the Board determines that the Veteran is not entitled to service connection for excessive mucus in the upper and lower respiratory tracts, to include post-nasal drip and rhinitis, including as a manifestation of an undiagnosed illness.

As an initial matter, the Board notes that the Veteran has been diagnosed with rhinitis in 2003 and postnasal drip in 2010.  As such, the Board finds that the current disability element is established. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Thus, the issue turns upon whether there is evidence of an event, injury, or disease in service.  If so, evidence of a nexus between the claimed in-service disease or injury and the present disability is required for the establishment of service connection.

The Veteran's service treatment records reveal no complaints of, or treatment for, symptoms associated with excessive mucus in the lungs, rhinitis, or postnasal drip.

The Veteran's claim for service connection includes his own assertion that his current rhinitis and postnasal drip is related to his military service.  The Board does not doubt the sincerity of the Veteran's beliefs that the current disability is causally related to active service, but this is not competent evidence required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Rather, medical evidence on this point is required.

The Board finds the January 2017 addendum opinion to be highly probative.  The examiner thoroughly reviewed the Veteran's records and lay testimony.  The examiner also provided an adequate rationale as to why she thought the Veteran's current rhinitis and postnasal drip were not related to service or to his prior surgery and anthrax shots.  The opinion has been consistent with the Veteran's record.  The Veteran has not submitted any medical opinions that are contrary to the VA examiner's conclusions.  Where, as in this case, the Veteran's excessive mucus in his upper respiratory tract has been attributed to the above diagnoses, it cannot be considered a manifestation of an undiagnosed illness because medical diagnoses have been assigned.  Thus, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 do no apply.

Regarding the Veteran's claim for mucus in his lower respiratory tract (lungs), the February 2010 VA examiner noted clear lungs, with no active disease seen.  The August 2013 VA examiner similarly found no evidence of excess lung mucus.  The January 2017 VA addendum opinion also noted no evidence of a condition of the lungs or pathological mucus in the lungs.  Although the Veteran has claimed he has excessive mucus in the lungs, there is no evidence, either lay or medical, except his own statements, that he has excessive mucus in the lungs.  To establish objective evidence of his excessive mucus in the lungs, he would need to bring forth independent verification, which he has failed to do.  Hence, the requirements for service connection based on the Gulf War presumption are not met.  38 C.F.R. § 3.317(a)(2).

In sum, as the record evidence before the Board establishes that the Veteran's symptoms of excessive mucus in his upper respiratory tract have been associated with known clinical diagnoses of rhinitis and post nasal drip; and the Veteran's claimed symptoms of excessive mucus in his lower respiratory tract (lungs) have not been objectively exhibited, the Gulf War presumption of service connection under 38 U.S.C.A. § 1117, and 38 C.F.R. § 3.317, does not apply.  Moreover, taking into consideration the lack of complaints or treatment for symptoms of excessive mucus in the upper (sinus) and lower (lungs) respiratory tracts, as well as the considerable length of time between the Veteran's separation from service and his first diagnosis of rhinitis and postnasal drip, and the lack of a nexus between these diagnosed conditions and some incident in service, the Board finds that service connection on a direct basis is also not warranted.


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for obstructive sleep apnea (claimed as excessive loss of energy or fatigue, and a post-surgery nose and throat condition) is granted.

Entitlement to service connection for post-surgery nose and throat scars is denied.

Entitlement to service connection for a post-surgery cyst of the nose and throat, to include a right maxillary mucus retention cyst, is denied.

Entitlement to service connection for excessive mucus of the upper and lower respiratory tracts, include rhinitis and post nasal drip, including as a manifestation of an undiagnosed illness, is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


